Citation Nr: 1105866	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to March 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the RO in Atlanta, 
Georgia, which, in pertinent part, denied service connection for 
low back and bilateral hip disabilities.  

The Veteran testified before the undersigned at an October 2010 
hearing at the RO. A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board remands these claims for further development.  The 
Veteran's claims were denied for lack of a current diagnosis.  
The Board notes that the Veteran had extensive treatment for low 
back complaints beginning in 1986 leading to his discharge in 
2005.  The Veteran was discharged for chronic subjective back 
complaints with negative MRI and lumbar radiculopathy.  There are 
also notations of lumbar neuritis and sciatic neuritis.  

In addition, the Veteran had positive EMG tests showing 
denervation in the anterior tibialis bilaterally and the L4 and 
L5 paraspinals bilaterally, most recently in April 2004.  During 
a March 2005 fee based examination, no pertinent pathology was 
found.  

However, the Veteran reports continued low back treatment.  The 
radiculopathy and denervation diagnoses were not discussed in the 
March 2005 examination.  The Board remands for further 
examination to determine whether these conditions exist.  

The Board also remands the Veteran's bilateral hip disability 
claim.  The Veteran received extensive physical therapy for his 
hips in 2004, and bore a diagnosis of osteoarthritis at that 
time.  X-rays taken of his hips at the March 2005 fee basis 
examination did not reveal abnormalities.  However, the Veteran 
reports continued treatment.  The Board remands for further 
evaluation to determine whether a bilateral hip disability now 
exists and, if so, whether the disorder is related to service.  

The Board must also note for the record that a misfiled document 
was discovered in the Veteran's service treatment records.  The 
package of records received from the service department contained 
a May 2000 MRI report for a different service member, who was 
stationed at the same base as the Veteran and had a similar, 
though not the same, Social Security number.  The report appears 
to have been misfiled during service and shows degenerative disc 
disease at multiple levels of the spine retrolisthesis, Schmorl's 
nodes and prior laminectomies.  The name, date of birth, Social 
Security number, and prior medical history all demonstrate that 
this MRI was performed on a different person.  The Veteran also 
submitted a copy of this report in support of his claim, which 
clearly shows the record belongs to another person.  
Unfortunately, no one noticed and later service treatment reports 
that were about the Veteran, particularly in early 2004, mention 
an abnormal spine MRI from 2000.  This misfiled document is the 
only spinal MRI from 2000.  While the Board must remove the 
records for privacy reasons, this explanation is entered so that 
later review of the file will reveal that the entry was a mistake 
and that the MRI report is not simply missing.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims 
Assistance Act of 2000 notification letter 
pertaining to his claims for service 
connection for low back and bilateral hip 
disabilities.  

2.  Schedule the Veteran for a VA examination 
for the purpose of determining whether it is 
at least as likely as not (whether there is a 
50 percent or greater probability) that the 
Veteran has a low back or bilateral hip 
disability that began during service or is 
related to some incident of service.  In 
particular, the examiner should indicate 
whether the Veteran has radiculopathy, lumbar 
neuritis, sciatic neuritis, or denervation 
that were noted during service.

The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  Then, readjudicate the claims on appeal.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


